AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT



THIS AMENDMENT NO. 1 TO EXECUTIVE EMPLOYMENT AGREEMENT (this "Amendment"),
entered into as of the 21st day of June, 2006, amends that certain Executive
Employment Agreement (the "Employment Agreement") dated January 6, 2006 by and
between NATCO Group Inc., a corporation organized and existing under the laws of
the State of Delaware ("NATCO"), and Knut Eriksen (the "Executive"). Capitalized
terms used but not defined in this Amendment shall have the meaning set forth in
the Employment Agreement



WHEREAS, NATCO's Board of Directors (the "Board") has determined that it is in
the best interests of NATCO and its stockholders to ensure that NATCO and its
affiliates will have the continued dedication of the Executive, notwithstanding
the possibility, threat or occurrence of a termination of the Executive's
employment in certain circumstances, including following a Change in Control as
defined herein. The Board believes it is imperative to diminish the inevitable
distraction of the Executive by virtue of the personal uncertainties and risks
created by a pending or threatened termination of the Executive's employment in
such circumstances and to provide the Executive with compensation and benefits
arrangements upon such a termination which ensure that the compensation and
benefits expectations of the Executive will be satisfied and which are
competitive with those of other corporations; and



WHEREAS, NATCO desires to continue the Executive in the employment capacity
hereinafter set forth and the Executive agrees to accept such employment on the
terms and conditions hereinafter set forth; and



WHEREAS, NATCO and the Executive mutually desire to amend the terms of the
Employment Agreement as set forth below.



NOW, THEREFORE, in consideration of the promises and mutual covenants herein
contained, it is hereby agreed by and between NATCO and the Executive as
follows:



Sections 3.6(c) and (d) of the Employment Agreement are hereby amended in their
entirety to read as follows:

(c) Upon an Involuntary Termination of the employment relationship by either
Company or Employee prior to expiration of the Term pursuant to Section 3.1(b),
3.2(a) or 3.5 within 24 months following a Change of Control, Employee shall be
entitled, after execution of a Waiver and Release Agreement in consideration of
Employee's continuing obligations hereunder after such termination (including,
without limitation, Employee's non-competition obligations), (i) to two year's
annual base salary payable as follows: half of the base salary shall be paid
within 30 days of the termination date; the remaining half shall be paid at the
end of the 6-month period following the termination date; (ii) a lump sum cash
amount equal to the greater of (A) two times the target bonus compensation in
effect at the time notice of termination is given or (B) two times the target
bonus compensation in effect immediately preceding the Change of Control Date,
payable as follows: half of target bonus amount shall be paid within 30 days of
the termination date; the remaining half shall be paid at the end of the 6-month
period following the termination date; (iii) the continuation of the provision
of health insurance, dental insurance and life insurance benefits for a period
of two years following the date of termination to Employee and Employee's family
at least equivalent to and to the same extent as those which would have been
provided to them in accordance with this Employment Agreement and the plans,
programs, practices and policies of Company as in effect and applicable
generally to other peer executives and their families at the date of
termination, at the election of Employee, or the cash-equivalent thereof;
provided, however, that if the Employee becomes re-employed with another
employer and is eligible to receive medical or other welfare benefits under
another employer provided plan, the medical and other welfare benefits described
herein will be secondary to those provided under such other plan during such
applicable period of eligibility; and (iv) any bonus compensation that has been
earned under the bonus plan, the payment of which has been deferred under the
terms of the bonus plan, will be paid to Employee in accordance with the terms
of the bonus plan. In addition, notwithstanding the terms of the any related
incentive plan or agreement, or any award agreement evidencing awards of stock
options or restricted stock to purchase stock of Company, in the event of a
Change of Control while Employee is employed by Company, all outstanding stock
options held by Employee shall fully vest as of the Change of Control Date and
become immediately exercisable in accordance with their terms, all restrictions
on any restricted stock of Company held by Employee shall lapse as of the Change
of Control Date and all vesting and/or performance requirements on any other
forms of awards that have been granted to the Executive under any incentive plan
shall be automatically accelerated and/or deemed to have been met at target
levels, unless such treatment shall cause an award to become subject to the
excise tax under Section 409A of the Internal Revenue Code of 1986, as amended
(the "Code"), in which case such treatment shall not apply. In addition, any
such stock options shall be exercisable for 90 days after the date of
termination, unless the term of the stock options expires before the end of such
period, in which case the stock option shall be exercisable until the expiration
of its term.



(d) Upon an Involuntary Termination of the employment relationship by either
Company or Employee prior to expiration of the Term pursuant to Section 3.1(b),
3.2(a) or 3.5 within 6 months prior to a Change of Control, Employee shall be
entitled, after execution of a Waiver and Release Agreement in consideration of
Employee's continuing obligations hereunder after such termination (including,
without limitation, Employee's non-competition obligations), (i) to two year's
annual base salary payable as follows: the full amount of such payment shall be
paid at the end of the 6-month period following the termination date, with the
amount of such payment to be offset by any payment Employee has previously
received under Section 3.6(a)(i); (ii) a lump sum cash amount equal to the
greater of (A) two times the target bonus compensation in effect at the time
notice of termination is given or (B) two times the target bonus compensation in
effect immediately preceding the Change of Control Date, payable as follows: the
full amount of such payment shall be paid at the end of the 6-month period
following the termination date, with the amount of such payment to be offset by
any payment Employee has previously received under Section 3.6(a)(ii); (iii) the
continuation of the provision of health insurance, dental insurance and life
insurance benefits for a period of two years following the date of termination
to Employee and Employee's family at least equivalent to and to the same extent
as those which would have been provided to them in accordance with this
Employment Agreement and the plans, programs, practices and policies of Company
as in effect and applicable generally to other peer executives and their
families at the date of termination, at the election of Employee, or the
cash-equivalent thereof; provided, however, that if the Employee becomes
re-employed with another employer and is eligible to receive medical or other
welfare benefits under another employer provided plan, the medical and other
welfare benefits described herein will be secondary to those provided under such
other plan during such applicable period of eligibility; and (iv) any bonus
compensation that has been earned under the bonus plan, the payment of which has
been deferred under the terms of the bonus plan, will be paid to Employee in
accordance with the terms of the bonus plan. In addition, Employee shall receive
a cash payment, (x) with respect to any stock option that is forfeited as of the
date of his termination of employment, equal to the difference between the
closing price of the Company stock as of the Change of Control Date and such
option's exercise price (or, if the term of such option would have expired
before the Change of Control Date, the difference between the closing price of
the Company stock as of the date of such option's expiration date and such
option's exercise price), (y) with respect to any restricted stock that is
forfeited as of the date of his termination of employment, equal to the closing
price of such stock as of the Change of Control Date, and (z) with respect to
any other form of incentive compensation award under the Company's long-term
incentive compensation plans that is forfeited as of the date of his termination
of employment, equal to the amount of such award as of the Change in Control
Date with such payments to be made within 30 days of the Change of Control Date.



2. A new Section 8.9 is hereby added to the Agreement:



8.9 Notwithstanding anything to the contrary herein, if the Executive is a
"specified employee" (as defined under Section 409A(a)(2)(B)(i) of the Code) at
the time of his "separation from service" (as defined under Section
409A(a)(2)(A)(i) of the Code), no payment pursuant to this Agreement or
otherwise of any amount or provision of any benefit on account of such
separation from service that constitutes nonqualified deferred compensation
within the meaning of Section 409A of the Code shall be made or commence, as
applicable, until the date that is six months after the date of such separation
from service (such required period of delay, the "Delay Period"). In the event
of any benefit continuations that would otherwise be made available pursuant to
this Agreement immediately upon separation from service but for the application
of the preceding sentence, the Executive may continue such benefits in
accordance with the terms of the applicable plans during the Delay Period and
then receive reimbursement from the Company for the cost of such benefit
continuations on the date that is six months following his separation from
service. Further, in the event that any provision of this Agreement would cause
any compensation or benefits to the Executive to become subject to the excise
tax under Section 409A of the Code, as determined in the reasonable judgment of
[the General Counsel of the Company][the Board], the Executive and the Company
shall amend this Agreement in a mutually agreeable manner intended to avoid the
application of such tax, to the extent possible and without additional economic
effect to the Company.



3. The Executive hereby represents and warrants that the execution and
performance of this Amendment will not result in or constitute a default, breach
or violation, or an event which, with notice or lapse of time or both, would be
a default, breach or violation, of any understanding, agreement or commitment,
written or oral, express or implied, to which the Executive is a party or by
which the Executive or his property is bound.



4. If any provision of this Amendment or the application hereof is held invalid,
the invalidity shall not affect other provisions or application of this
Amendment that can be given effect without the invalid provisions or
application, and to this end the provisions of this Amendment are declared to be
severable.



54. Each party has cooperated in the drafting and preparation of this Amendment.
Hence, in any construction to be made of this Amendment, the same shall not be
construed against any party on the basis of that party being the "drafter."



6. The Employment Agreement as amended by this Amendment supersedes all prior
agreements between the parties concerning the subject matter hereof, other than
any and all stock option and restricted stock agreements entered into by and
between the Executive and NATCO, and this Amendment and Employment Agreement
together constitute the entire Employment Agreement between the parties with
respect thereto. The Employment Agreement, as amended hereby, may be modified
only with a written instrument duly executed by each of the parties. No person
has any authority to make any representations or promises on behalf of any of
the parties not set forth herein and the Employment Agreement as amended hereby
has not been executed in reliance upon any representation or promise except
those contained herein.



7. This Amendment shall be governed by and construed in accordance with the laws
of the State of Texas, without reference to principles of conflict of laws.



8. In entering into this Amendment, the parties represent that they have relied
upon the advice of their attorneys, who are attorneys of their own choice, and
that the terms of this Amendment and the Employment Agreement have been
completely read and explained to them by their attorneys, and that those terms
are fully understood and voluntarily accepted by them.



9. Except as modified hereby, the terms and provisions of the Employment
Agreement shall remain in full force and effect on the date hereof. This
Amendment may be executed in separate counterparts, each of which when so
executed and delivered will be deemed an original, but all of which together
will constitute one and the same instrument.



IN WITNESS WHEREOF, Company and Employee have duly executed this Amendment in
multiple originals as of the 21st day of June, 2006.

NATCO GROUP INC.

 

 

By: /s/ John U. Clarke

John U. Clarke

Chairman and Chief Executive Officer

KNUT ERIKSEN

 

/s/ Knut Eriksen